DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN103872251A (herein after referred to as document D1) in view of CN101371619A (herein after referred to as document D2).

Regarding claims 1 and 8
D1 show the self-luminous pixel circuit, comprising: a driving module (TRd) and a light emitting module (OLED1 and OLED2) (see Figs. 1, 2, 8a, 8b, 12a and 12b),  disposed between a first variable potential (V2, V21, V12 etc.) and a second variable potential (V1, V11, V12 etc.); the driving module is electrically connected with the light emitting module (see Figs. 1, 2, 8a, 8b, 12a and 12b); the driving module controls magnitude of electric current flowing through the light emitting module according to timing control (see Figs. 1, 11 and 15); wherein, the second variable potential (V1) is connected with a first end of the driving module (see Figs. 1, 2, 8a, 8b, 12a and 12b); a second end of the driving module is connected with a first end of the light emitting module (OLED1 and OLED2) (see Fig. 1, 2, 8a, 8b, 12a and 12b); a second end of the light emitting module (OLED1 and OLED2) is connected with the first variable potential (V2) (see Figs. 1, 2, 8a, 8b, 12a and 12b).

	D1 however does not show the light emitting module includes a first light emitting unit and a second light emitting unit that provide different brightness; wherein when the second variable potential is greater than the first variable potential, the first light emitting 
unit works at a low level brightness; and when the first variable potential is greater than the second variable potential, the second light emitting unit works at a high level brightness.

	D2 teaches that it is known to have LEDs connected in parallel having the light emitting module includes a first light emitting unit and a second light emitting unit that provide different brightness, when the second variable potential is greater than the first variable potential, the first light emitting unit works at a low level brightness and when the first variable potential is greater than the second variable potential, the second light emitting unit works at a high level brightness (see page 13 and FIG. 13, which includes two light-emitting units connected in parallel, the first light-emitting unit includes one OLED and the second light-emitting unit includes two OLEDs connected in series which causes the causes the first and second OLED unit to have different brightness and further causing the different brightness based on the level potentials between the first and second potentials).


	It would have been obvious for one of ordinary skilled in the art at the time the invention was filed to modify D1, such that it includes a first and second light emitting units that include different amount of OLEDs, causing different brightness and based on the potentials at the first and second potentials, as taught by D2, in order to provide greater control for luminance of the display device thereby increasing quality and visual effect of the display.


	Regarding claims 2, 10 and 19
	D1 in combination with D2 further shows, wherein the first light emitting unit is provided with at least one first light emitting device (see D1, Fig. 2); the second light emitting unit is provided with at least two second light emitting devices connected in series (see D2, Fig. 13); the first light emitting unit and the second light emitting unit have different duty cycles (see D1, Fig. 15).

	Regarding claims 3, 11 and 20
	D1 in combination with D2 further shows, wherein the self-luminous pixel circuit further comprises a writing module (see D1, TRs); a control node of the writing module is connected to receive a scanning signal (see D1, Si); an input node of the writing module is connected to receive a data signal (See D1, Dj); an output node of the writing module is connected with a control node of the driving module (see Fig. 2).

	Regarding claims 4 and 12
	D1 in combination with D2 further shows, wherein the self-luminous pixel circuit further comprises a memory module (see D1, Cst); a first node of the memory module is connected with the output node of the writing module and the control node of the driving module (see D1, Fig. 2); a second node of the memory module is connected with zero potential (see D1, V1).

Regarding claim 5
	D1 in combination with D2 further shows, wherein the driving module comprises a first thin film transistor (taken to be transistor TRd, see D1).

Regarding claim 6
	D1 in combination with D2 further shows, wherein the writing module comprises a second thin film transistor (taken to be transistor TRs, see D1).

Regarding claim 7
	D1 in combination with D2 further shows, wherein the storage unit module comprises a storage capacitor (see D1, Cst); a first node of the storage capacitor is connected with the output node of the second thin film transistor (D1, TRs) and the gate of the first thin film transistor (D1, TRd); a second node of the storage capacitor is connected with the zero potential (D1, V1).

Regarding claim 9
	D1 in combination with D2 further shows, wherein the second variable potential is connected with a first node of the light emitting module (see D1, Fig. 2); a second node of the light emitting module is connected with a first end of the driving module (D1, TRd, see Fig. 2); a second node of the driving module (D1, TRd) is connected with the first variable potential (see Fig. 2, 7 and 15).

Regarding claim 12
	D1 in combination with D2 further shows, wherein the self-luminous pixel circuit further comprises a memory module (D1, Cst); a first node of the memory module is connected with the output node of the writing module (TRs) and the control node of the driving module (TRd); a second node of the memory module is connected with zero potential (see D1, Figs. 2, 7 and 15).

Regarding claim 13
	D1 in combination with D2 further shows, wherein the driving module comprises a first thin film transistor (see D1, TRd); the second variable potential is connected with an input node of the first light emitting unit and an output node of the second light emitting unit (see D1, Figs. 2); a drain of the first thin film transistor (TRd) is connected with an output node of the first light emitting unit and an input node of the second light emitting unit (see Fig. 2); a source of the first thin film transistor is connected with the first variable potential (see D1, Fig. 2).

Regarding claim 14
	D1 in combination with D2 further shows, wherein the writing module comprises a second thin film transistor (see D1, TRs); the data signal (DL) is connected with an input node of the second thin film transistor (see D1, Fig. 2); the scanning signal (SLi) is connected with a gate of the second thin film transistor (see D1, Fig. 2); an output node of the second thin film transistor is connected with a gate of the first thin film transistor (TRd, see D1).

Regarding claim 15
	D1 in combination with D2 further shows, wherein the storage unit module comprises a storage capacitor (see D1, Cst); a first node of the storage capacitor is connected with the output node of the second thin film transistor (TRs) and the gate of the first thin film transistor (TRd); a second node of the storage capacitor is connected with the zero potential (see D1, Figs. 2, 7 and 15).

Regarding claim 16
	D1 in combination with D2 further shows, the display panel, comprising the self-luminous pixel circuit as claimed in claim 8 (see D1, Fig. 1).

	Regarding claim 17
	D1 in combination with D2 further shows, wherein the display panel includes a plurality of said self-luminous pixel circuits arranged in an array (see D1, Fig. 1).

	Regarding claim 18
	D1 in combination with D2 further shows, wherein the second variable potential is connected with a first node of the light emitting module (see D1, Fig. 2); a second node of the light emitting module is connected with a first end of the driving module (see D1, Fig. 2); a second node of the driving module is connected with the first variable potential (see Figs. 2, 7 and 15).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 2020/0220377), Volpato (US 2019/0069356) and Cho et al. (US 10,803,790), all show a display device having driving and ligh emitting modules, and including plural LEDs connected in parallel in the light emitting module.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687